Case 5:20-cv-00102-EEF-MLH Document 77 Filed 08/31/21 Page 1 of 7 PageID #: 425




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 JEFFREY SCHLEIGH CIVIL ACTION NO. 20-102

 VERSUS JUDGE ELIZABETH E. FOOTE

 PTC OF LOUISIANA LLC, ET AL. MAGISTRATE JUDGE HORNSBY


                                  MEMORANDUM ORDER

        Before the Court is Defendant Cummins Inc/s ("Cummins") motion to dismiss the

 crossclaim claim filed against it by PTC of Louisiana, LLC ("PTC") in this redhibition action.

 Record Document 55. For the reasons stated herein, Cummins's motion [Record Document

 55] is DENIED.

 I. Background

        This case stems from an allegedly defective Peterbuilt truck. Record Document 42.

 Invoking the Court's diversity jurisdiction, Plaintiff filed suit against PTC, Cummins, and

 PACCAR, Inc. ("PACCAR") pursuant to Louisiana redhibition laws. Id. at 11-12. Plainitff

 alleges that PACCAR is the manufacturer and final assembler of the truck, that Cummins

 manufactured the engine in the truck, and that PTC sold him the truck. Id.

        In February 2021, PTC filed a crossclaim against PACCAR and Cummins pursuant

 to Federal Rule of Civil Procedure 13(g). Record Document 54. In the crossclaim, PTC

 claims that it is entitled to indemnity from Cummins per Louisiana Civil Code article 2531.1




       1 PTC's crossclaim against PACCAR is premised on Louisiana Civil Code article 2531
 and an alleged contractual obligation. Record Document 54 at 4-5.
Case 5:20-cv-00102-EEF-MLH Document 77 Filed 08/31/21 Page 2 of 7 PageID #: 426




  Id. at Us 28-29. In response, Cummins filed the instant motion to dismiss.2 Record

 Document 55.

        After the motion was ripe for review but before the Court ruled. Plaintiff voluntarily

 dismissed PTC as a Defendant in this matter. Record Document 69. The order granting

 the voluntary dismissal expressly reser/ed PTC's crossclaim against Cummins and PACCAR.

 Id. In light of the fact that PTC was no longer a Defendant in this matter, the Court

 permitted Cummins to supplement its motion to dismiss, and PTC filed a supplemental

 opposition. Record Documents 72 and 75. The motion is now ripe for review.

 II. Law and Analysis

        A. Rule 12(b)(6) Standard

        In order to survive a motion to dismiss brought under Rule 12(b)(6), a plaintiff must

 "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has

 facial plausibility when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged." Id.

 "Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice." Id. (quoting Twombly, 550 U.S. at 555). A court must accept

 as true all of the factual allegations in the complaint in determining whether plaintiff has

 stated a plausible claim. See Twombly, 550 U.S. at 555; In re Katrina Canal Breaches

 Litig., 495 F.3d 191, 205 (5th dr. 2007). However, a court is "not bound to accept as true




       2 PACCAR filed an answer to the crossclaim and has not filed a motion to dismiss.
 Record Document 56.
Case 5:20-cv-00102-EEF-MLH Document 77 Filed 08/31/21 Page 3 of 7 PageID #: 427




 a legal conclusion couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286

 (1986). If a complaint cannot meet this standard/ it may be dismissed for failure to state

 a claim upon which relief can be granted. Iqbal, 556 U.S. at 678-79. A court does not

 evaluate a plaintiff's likelihood for success, but instead determines whether a plaintiff has

 pleaded a legally cognizable claim. U.S. ex re/. Riley v. St. Luke's Episcopal Hosp., 355

 F.3d 370, 376 (5th dr. 2004). A dismissal under 12(b)(6) ends the case "at the point of

 minimum expenditure of time and money by the parties and the court." Twombly, 550

 U.S. at 558. A court may consider "the complaint, its proper attachments, 'documents

 incorporated into the complaint by reference, and matters of which a court may take

 judicial notice/" Wolcott, 635 F.3d at 763 (quoting Dorsey v. Portfolio Equities, Inc., 540

 F.3d 333, 338 (5th Cir. 2008)).

        B. PTC's Statutory Crossclaim

        PTC's crossclaim against Cummins asserts that Cummins must indemnify PTC

 pursuant to Louisiana Civil Code article 2531, which provides that a "seller who is held

 liable for a redhibitory defect has an action against the manufacturer of the defective

 thing, if the defect existed at the time the thing was delivered by the manufacturer to the

 seller, for any loss the seller sustained because of the redhibition."

        Cummins argues that PTC's crossclaim must be dismissed for two main reasons.

 First, it asserts that PTC's crossclaim for indemnity under Louisiana Civil Code article 2531

 is premature because the product at issue in this action has not been found defective and

 because PTC has not been held liable for the defect. Record Document 55-1 at 4. Second,

 it contends that because PTC has now been dismissed as a Defendant in this matter, there
Case 5:20-cv-00102-EEF-MLH Document 77 Filed 08/31/21 Page 4 of 7 PageID #: 428




 is no longer even a possibility that PTC will be held liable for the alleged defect. Record

 Document 72.

        In response, PTC argues that its crossclaim against Cummins was not premature

 because the claim is authorized by Federal Rule of Civil Procedure 13(g). Record Document

 58 at 2. It argues that its dismissal as a Defendant in this matter does not mean that its

 crossclaim must be dismissed because even though PTC can no longer be held liable for

 the alleged defect, it still incurred attorney's fees which it is entitled to recover. Record

 Document 75 at 3.

       The Court turns first to whether PTC's crossclaim must be dismissed because it was

 filed prematurely. Federal Rule of Civil Procedure 13(g) authorizes a party to:

       state as a crossclaim any claim by one party against a coparty if the claim
       arises out of the transaction or occurrence that is the subject matter of the
       original action or of a counterclaim, or if the claim relates to any property
       that is the subject matter of the original action. The crossclaim may include
       a claim that the coparty is or may be liable to the crossclaimant for all or
        part of a claim asserted in the action against the crossclaimant.

 Fed. R. Civ. P. 13(g). Despite this rule clearly authorizing crossclaims such as PTC's,

 Cummins argues that dismissal is required because under Louisiana law, an indemnity

 claim does not arise until there is a determination of liability causing loss or damage.

 Record Document 60 at 1 (citing Willis v. Frozen Water, Inc., 2015-0900 (La. App. 1 Cir.

 12/3/15); 2015 WL 9466625 and Surie v. Lafayette City-Par. Consol. Gov't, 04-1495 (La.

 4/12/05); 907 So. 2d 37).

       At least two other district courts in the Fifth Circuit have addressed whether

 Louisiana law precludes a party from bringing a crossclaim or impleading a party allegedly

 liable to indemnify it in federal court before the indemnitee has made payments or
Case 5:20-cv-00102-EEF-MLH Document 77 Filed 08/31/21 Page 5 of 7 PageID #: 429




 sustained loss. See Conrad Shipyard, L.L.C. v. Franco Marine 1 LLC, 431 F. Supp. 3d 839,

 848-49 (E.D. La. 2020); Moser as Tr. ofTr. Under Amended Joint Plan of Liquidation of

 Tango Transp., LLC v. Navistar Int'l Corp., No. 4:17-CV-00598, 2019 WL 763480, at *4

 (E.D. Tex. Feb. 20, 2019). In Conrad Shipyard, L.L.C., the Eastern District of Louisiana

 explained that:

        In Suire v. Lafayette City-Parish Consolidated Government, 04-1459, 04-
        1460, 04-1466 (La. 4/12/05), 907 So. 2d 37, 51, the Louisiana Supreme
        Court held that "an indemnitor is not liable under an indemnity agreement
        until the indemnitee actually makes a payment or sustains losses." Id.
        Crucially, the Suire court's holding focused on when an indemnitor became
        liable, not when the indemnitee's claim became ripe. Subsequent Louisiana
        jurisprudence clarifies that "there is a distinction between the right to 'claim'
        indemnity and the right to 'collect' indemnity." Reggio v. E. T.I., 07-1433, p.
        11 (La. 12/12/08), 15 So. 3d 951, 960 (Weimer, J., concurring); see Pizani
        v. St. Bernard Parish, 2012-1084 (La. App. 4 dr. 9/26/13), 125 So. 3d 546,
        553; Dean v. EntergyLa., L.L.C., 10-887 (La. App. 5 dr. 10/19/2010), 2010
        WL 9447498 at *4 (unpublished).

 Conrad Shipyard, L.L.C., 431 F. Supp. 3d at 848. Based in part on that distinction, the

 court denied a motion to dismiss a third-party claim for indemnity for lack of subject matter

 jurisdiction. Id. at 848-49.

        In Hoser, a Texas district court analyzed numerous Louisiana cases and noted that,

 while there is conflicting caselaw, some Louisiana courts have distinguished between the

 right to collect indemnity and the right to claim indemnity. Moser, 2019 WL 763480, at *4.

 The Moser court therefore concluded that granting a motion to dismiss a crossclaim for

 indemnity as unripe because the indemnitee had not yet been forced to pay was

 "improper." Id.


        This Court is persuaded by the reasoning of the other district courts to face this

 issue and holds that Cummins's motion to dismiss PTC's crossclaim for indemnity as
Case 5:20-cv-00102-EEF-MLH Document 77 Filed 08/31/21 Page 6 of 7 PageID #: 430




 premature must be DENIED in this respect. While PTC does not have the right to collect

 indemnification at this time, there is Louisiana law which supports its right to assert its

 right to indemnification at this time. See Pizani v. St. Bernard Par., 2012-1084 (La. App. 4

 dr. 9/26/13); 125 So. 3d 546, 552-55, writ denied, 2013-2601 (La. 2/7/14); 131 So. 3d

 863; Dean v. Entergyia., L.L.C., 2010-887 (La. App. 5 dr. 10/19/10); 2010 WL 9447498,

 at*4.


         The Court next addresses whether PTC's crossclaim must be dismissed because

 Plaintiff has dismissed its claims against PTC. Cummins asserts that dismissal is required

 because Article 2531 entitles a seller who is "held liable" to bring a claim for indemnity

 against a manufacturer and, by virtue of the fact that Plaintiff's redhibition claim against

 PTC has been dismissed with prejudice, there is no longer a possibility that PTC will be

 "held liable" for the alleged redhibitory defect. Record Document 72. PTC contends that

 its claim for indemnity remains valid despite its dismissal as a Defendant from the lawsuit

 because, as a good-faith seller, it is entitled to recover attorney's fees and costs. Record

 Documents 75 at 3. It argues that its dismissal as a Defendant "crystalize[d] that there

 can be no cognizable claim that PTC was not a seller in good faith." Id.

         Louisiana courts have held that a seller is entitled to recover attorney's fees from a

 manufacturer. Toddv. Precision Boilers, No. CIVA 07-0112, 2008 WL 2700297, at *3 (W.D.

 La. July 10, 2008) (citing Daigle v. Volkswagen of America, Inc., 580 So. 2d 722, 724 (La.

App. 3 Cir. 1991); Draten v. Winn Dixie of La., Inc., 94-0767 (La. App. 1 Cir. 3/3/95); 652

So. 2d 675). This is so even when the seller has not been held liable in the underlying

 redhibition suit. Poche v. Bayliner Marine Corp., 632 So. 2d 1170, 1175 (La. App. 5 Cir.
Case 5:20-cv-00102-EEF-MLH Document 77 Filed 08/31/21 Page 7 of 7 PageID #: 431




 1994) (citing Holden v. Clearview Dodge Sales, Inc., 416 So. 2d 335 (La. App. 4 Cir. 1982),

 writs denied, 421 So. 2d 248 (La. 1982)). Thus, the fact that PTC has now been dismissed

 as a Defendant in this suit does not mean that it is not entitled to recover attorney's fees

 spent securing its dismissal. As such, Cummins's motion to dismiss is DENIED in this

 respect.


 III. Conclusion

        For the reasons stated herein, Defendant Cummins Inc.'s motion to dismiss the

 crossclaim claim filed against it by PTC of Louisiana, LLC [Record Document 55] is

 DENIED. As discussed at the July 16, 2021 status conference, the deadline for the

 previously suspended discovery related to PTC's crossclaim is SET for October 1, 2021.

        THUS DONE AND SIGNED this 30th day of August, 2021.




                                          ELIZABETH ERI^QOTE/
                                          UNITED STATES DIST-RTCT JUDGE
